Citation Nr: 1519026	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-33 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee



THE ISSUE

Entitlement to a VA clothing allowance.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Medical Center in Memphis, Tennessee.  

The Board notes that the Veteran's certification to the Board appears to show that the Veteran represents himself in this claim.  However, review of the claims file indicates that the Veteran is represented by Vietnam Veterans of America, and the appropriate Form 21-22 is associated with the claims file.  As such, the Board recognizes Vietnam Veterans of America as the appropriate representative of record.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no relevant documents in the Veterans Benefits Management System.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Veteran submitted additional medical records in support of his claim directly to the Board.  The AOJ did not have the opportunity to review these records in its December 2012 statement of the case.  In February 2015, the Board offered the Veteran an opportunity to submit a waiver allowing the Board's initial review of this new evidence.  However, the Veteran did not respond to that request.  As such, this case must be remanded back to the AOJ for review of all evidence of record.

Accordingly, the case is REMANDED for the following action:

This case should be reviewed by the AOJ on the basis of the additional evidence received or obtained since the statement of the case.  The AOJ should also conduct any other development that may be indicated upon review of the additional evidence.

If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

